Citation Nr: 1720156	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  11-27 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hypothyroidism, status post thyroidectomy.

2. Entitlement to service connection for an acquired psychiatric disability, to include anxiety and depression.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2006 to January 2007.

These matters come before the Board of Veterans' Appeals (Board) from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. Jurisdiction of the matter has since been transferred to the RO in Montgomery, Alabama. 

A Travel Board hearing was scheduled in October 2016. The Veteran did not appear at the hearing. The Veteran was sent two letters to the Veteran's latest address of record notifying her of this hearing, but both letters were returned to sender with no forwarding address.  It is the responsibility of the Veteran to provide the VA with the information necessary to contact her.  Thus, the hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d).

Concerning the Veteran's claim for service connection for an acquired psychiatric disorder, to include anxiety, in Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) noted the Board should consider alternative current disorders within the scope of the filed claim. Clemons v. Shinseki, 23 Vet. App. 1 (2009). The Board has preliminarily reviewed the case at hand and finds that Clemons is applicable here. The RO has separately denied, and the claim has been certified to the Board, as a claim for anxiety. In light of Clemons, the Board has framed the issue as entitlement to service connection for an acquired psychiatric disorder, to include anxiety, as reflected on the title page.

A Statement of the Case (SOC), issued by the RO in September 2011, continued to deny service connection for the Veteran's claims for hypothyroidism and anxiety.

The issue of entitlement to a service connection for an acquired psychiatric disorder, to include anxiety and depression, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

The Veteran was diagnosed with hypothyroidism, secondary to hyperthyroidism and a thyroidectomy within one year of discharge from service. 


CONCLUSION OF LAW

The criteria for presumptive service connection due to chronic disease have been met. 38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34. A lay person is competent to report to the onset and continuity of her symptomatology. Id. at 438. Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Kahana, 24 Vet. App. at 433, n. 4.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

The Veteran asserts she first began experiencing symptoms of thyroid disability in the summer of 2007. In November 2007, a private medical examiner performed a thyroid ultrasound, which discovered she had a mildly diffusely enlarged thyroid. She was diagnosed with hyperthyroidism and chronic lymphocytic thyroiditis and had a total thyroidectomy in December 2007. At a VA examination in November 2009, the examiner determined the Veteran's hyperthyroidism and total thyroidectomy led to the Veteran having a current diagnosis of hypothyroidism. 

The Veteran acknowledged her symptoms did not begin in service. However, hypothyroidism is a type of endocrinopathy, which is listed in 38 C.F.R. § 3.309(a) as a chronic disability subject to presumption of service connection under 38 C.F.R. § 3.307(a)(3). The Veteran was on active duty from March 2006 to January 2007, and she served in Kuwait during Operation Iraqi Freedom from April 2006 to October 2006. The Veteran was diagnosed with hyperthyroidism and had a total thyroidectomy, which led to her hypothyroidism, by December 2007, within one year of separation from active duty.

Because the Veteran has active duty service for more than 90 days and a diagnosis of a qualifying chronic disability within one year of discharge from service, service connection is presumed.


ORDER

Entitlement to service connection for hypothyroidism, status post thyroidectomy is granted.


REMAND

The Veteran seeks service connection for an acquired psychiatric disability. She maintains she had experienced the same symptoms of anxiety throughout service as those she reported to a private physician after service.  The Veteran's service treatment records indicate the Veteran marked that she experienced feelings of depression at Post-Deployment Health Assessments in 2007. At a VA examination in November 2009, the Veteran indicated she was taking medication for depression, and other private treatment records show a history of anxiety and depression. 

No VA examination has been done to specifically address the current nature and etiology of the Veterans acquired psychiatric disabilities. As a result, the Board finds the matter must be remanded.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure any outstanding, relevant VA medical records from August 2011 to present. 

2. After completing the foregoing development, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any currently diagnosed mental disorder. 

For any diagnosed mental disorder, the examiner should opine as to whether it is at least as likely as not (50 percent or higher probability) that the disorder is related to an injury, disease, or event during the period of active service. 

The claims folder should be made available to the examiner for review. The examiner should set forth reasons for the opinion with reference, as appropriate, to pertinent evidence of record. In particular, the examiner should consider, and comment upon as necessary, the private medical records and VA medical records showing a history of or diagnosis of anxiety and depression.

3. After the foregoing development has been completed, adjudicate the claim for service connection for an acquired psychiatric disorder, to include anxiety and depression. If the benefits sought are denied, furnish the Veteran a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


